DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuation
2. 	This application is a continuation of Application No. 16/116,070, filed 08/29/2018, now U.S. Patent No.10/878,359.  See MPEP §201.07.  In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application.  Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 A. 2.  Finally, Applicants are reminded that the prosecution history of the Parent Application is relevant in this application.  See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents). Claims 2-21 are pending.
			
Double Patenting
3. 	The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
4. 	Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
	          Claims 2-21 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10/878,359.  Although the conflicting claims are not identical, they are not patentably distinct from each other because it is well settled that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before". in re Karlson, 136 USPQ 184 (CCPA 1963. 
	Although the conflicting claims are not identical, they are not patentably distinct from each other because it is well settled that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before". in re Karlson, 136 USPQ 184 (CCPA 1963.

	 			Claim Rejections - 35 USC §101
5. 	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine,  manufacture, or com position of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to  the conditions and requirements 
 	of this title.
6. 	Claims 2-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of surveying a user with questions without significantly more. 
	In adhering to the 2019 PEG, Step 1 is directed to determining whether or not the claims fall within a statutory class. Herein, claims 2-9 fall within statutory class of machine, 10-15 fall within statutory class of a process, and claims 16-21 fall within statutory class of a computer program product. Hence, the claims qualify as potentially eligible subject matter under 35 U.S.C §101. With Step 1 being directed to a statutory category, the 2019 PEG flowchart is directed to Step 2. Step 2 is the two-part analysis from Alice Corp. (also called the Mayo test). The 2019 PEG makes two changes in Step 2A: It sets forth new procedure for Step 2A (called "revised Step 2A") under which a claim is not "directed to" a judicial exception unless the claim satisfies a two-prong inquiry. The two-prong inquiry is as follows: Prong One: evaluate whether the claim recites a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon). If a claim recites an exception, then Prong Two: evaluate whether the claim recites additional elements that integrate the exception into a practical application of the exception. 
 	The Examiner has identified independent process Claim 2 as the claim that represents the claimed invention for analysis and is similar to independent Claims 10, and 16. Claim 2 recites the following abstract idea indicated by non-boldface font and additional limitations indicated by boldface font:
	a processor; a display coupled to the processor; and a memory coupled to the processor and storing computer readable program code executed by the processor,
 	for each instructor of a plurality of instructors, calculating a relative value unit (RVU) score for the instructor for each of a plurality of unique microcompetency codes that are associated with a respective instruction activity performed by the instructor;  
 	generating a normalized score for each instructor based on the calculated RVU score for each of the plurality of unique microcompetency codes; and 
displaying, via a graphical interface on the display, the normalized score for at least one of the plurality of instructors.

Claim 10 recites:
calculating a relative value unit (RVU) score for the instructor for each of a plurality of unique microcompetency codes that are associated with a respective instruction activity performed by the instructor; 
generating a normalized score for each instructor based on the calculated RVU score for each of the plurality of unique microcompetency codes; and 
displaying, via a graphical interface on the display, the normalized score for at least one of the plurality of instructors.
Claim 16 recites:
 A computer program product for operating an electronic device comprising a non-transitory computer readable storage medium having computer readable program code embodied in the medium that when executed by a processor: 
for each instructor of a plurality of instructors, calculating a relative value unit (RVU) score for the instructor for each of a plurality of unique microcompetency codes that are associated with a respective instruction activity performed by the instructor; 
generating a normalized score for each instructor based on the calculated RVU score for each of the plurality of unique microcompetency codes; and 
displaying, via a graphical interface on the display, the normalized score for at least one of the plurality of instructors.
	Per Prong One of Step 2A, the identified recitation of an abstract idea falls within at least one of the Abstract Idea Groupings consisting of: Mathematical Concepts, Mental Processes, or Certain Methods of Organizing Human Activity. Particularly, the identified recitation falls within the Certain Methods of Organizing Human Activity including commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertisings, marketing or sales activities or behaviors; business relations). 
The dependent claims below do not cure the above stated deficiencies, and in particular, the dependent claims further narrow the abstract idea without reciting additional elements that integrate the exception into a practical application of the exception or providing significantly more than the abstract idea.  
Claims 3 and 11 further recite the similar limitations of “wherein the RVU score is at least partially based on a pre-defined assessment of difficulty and an estimated time for a student to complete a task associated with the instruction activity.” (a more detailed abstract idea remains an abstract idea).  
Claims 4, 12, and 19 further recite the similar limitations of “automatically generating accreditation data comprising the normalized score for each instructor of the plurality of instructors for each of the unique microcompetency codes; and providing the accreditation data as part of an accreditation process for an educational institution associated with the plurality of instructors” (a more detailed abstract idea remains an abstract idea).  
Claims 5 and 14 further recite the similar limitations of “at least one of didactic instruction, online instruction, seminar instruction, laboratory instruction, simulation instruction, and/or practical experience instruction” (a more detailed abstract idea remains an abstract idea).  
Claim 6 further recites the similar limitations of “wherein the RVU scores include RVU scores for each of didactic instruction, online instruction, seminar instruction, laboratory instruction, simulation instruction and practical experience instruction, and wherein the didactic instruction comprises one or more encounters in which the instructor communicates directly to a plurality of students” (a more detailed abstract idea remains an abstract idea). 	Claim 7 further recites the similar limitations of “one or more encounters in which a computer is a mechanism for delivery of content to a plurality of students, wherein the seminar instruction comprises one or more encounters in which the seminar instruction guides discussions between one or more experts and the plurality of students, wherein the laboratory instruction comprises one or more encounters that places a student of the plurality of students into a role of performing one or more tasks of a skill that augment an understanding of didactic knowledge of the skill, and wherein the simulation instruction comprises one or more encounters that places the student of the plurality of students into a role of performing one or more tasks of a skill that simulates work and/or tasks performed by those experienced in the skill” (a more detailed abstract idea remains an abstract idea). 	Claim 8 further recites the similar limitations of “wherein the practical experience instruction comprises one or more encounters in which a student performs one or more tasks of a skill on a human patient under conditions corresponding to conditions experienced by those employed to perform the skill” (a more detailed abstract idea remains an abstract idea). 	Claims 9, 13, and 20 further recite the similar limitations of “a normalized listing that provides a relative participation in instruction for each of the plurality of unique microcompetency codes by the at least one of the plurality of instructors” (a more detailed abstract idea remains an abstract idea).
Claim 10 further recites the similar limitations of “generates a user vector for a new user with no associated user activity data based on an average of the user vectors generated from the user activity data using singular value decomposition” (a more detailed abstract idea remains an abstract idea). 	Claim 11 further recites the similar limitations of “receives additional user activity data for a new user and generates a user vector for the new user based on a user-to-user similarity comparison between the additional user activity data for the new user and the user activity data used to generate the user vectors” (a more detailed abstract idea remains an abstract idea). 	Claim 12 further recites the similar limitations of “generates a sequence vector for each of the items based on sequence data from the user activity data further comprises inputting the sequence data to a word2vec neural network” (a more detailed abstract idea remains an abstract idea). 	Claim 13 further recites the similar limitations of “generates a similarity vector for each of the items based on the transformer vectors for the items by determining a pairwise similarity matrix for the transformer vectors for the items” (a more detailed abstract idea remains an abstract idea).
Claims 14, and 21 further recites the similar limitations of “generates a merged vector for each of the items by merging the sequence vector, transformer vector, and similarity vector for the item further by inputting the sequence vector, transformer vector, and similarity vector for each item to a highway network” (a more detailed abstract idea remains an abstract idea). 	Claim 15 further recites the similar limitations of ‘’generating a respective quantitative assessment of a performance of a student of the instructor for each of the unique microcompetency codes associated with the practical experience instruction; and adjusting the RVU score for each of the unique microcompetency codes based on the respective quantitative assessment for that unique microcompetency code” (a more detailed abstract idea remains an abstract idea).
Claim 17 further recites the similar limitations of “a first topic code and a first sub-topic code dependent on the first topic code (a more detailed abstract idea remains an abstract idea).
Claim 18 further recites the similar limitations of “wherein the RVU score is at least partially based on a pre-defined assessment of difficulty and an estimated time for a student to complete a task associated with the instruction activity” (a more detailed abstract idea remains an abstract idea).
Claim 19 further recites the similar limitations of “automatically generating accreditation data comprising the normalized score for each instructor of the plurality of instructors for each of the unique microcompetency codes; and providing the accreditation data as part of an accreditation process for an educational institution associated with the plurality of instructors. 	None of the limitations recites technological implementation details for any of these steps, but instead recite only results desired by any and all possible means. The limitations, as drafted, are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of generic computer components. Claims 10-15 do not recite "a processor" or a structural device or structure in the body of the claims, it is impossible for independent claim 1 to improve the performance of a computer when a computer is nowhere recited in the claim, claims 2-9 and 16-21 recite a processor, a memory, and a graphical interface. Nothing in the claim elements precludes the step from practically being performed as interactions of performing mental and manual activities using media storages or data. That is, other than reciting  a processor and a graphical interface, nothing in the claim elements preclude the steps from practically being performed in the mind (including observation, evaluation, judgement, opinion), or by a human using pen and paper. Thus, the claims fall within the mental processes grouping. The mere nominal recitation of at least one processor and a neural network do not take the claim out of the mental processes grouping and mathematical concepts grouping. See 84 Fed. Reg. 52. Accordingly, the claims recite an abstract idea.
In Prong Two, it is to determine if the claim recites additional elements that integrate the exception into a practical application of the exception.
 	Per Prong Two of Step 2A, this judicial exception is not integrated into a practical application because the claim as a whole does not integrate the identified abstract idea into a practical application. The processor, display and memory recited at a high level of generality, i.e., as a generic processor and devices performing a generic computer function of receiving/determining/transmitting data. These generic devices limitation are no more than mere instructions to apply the exception using a generic computer component. Further, a processor configured to cause receiving/determining/transmitting data to a device is mere instruction to apply an exception using a generic computer component which cannot integrate a judicial exception into a practical application. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, since the claims are directed to the determined judicial exception in view of the two prongs of Step 2A, the 2019 PEG flowchart is directed to Step 2B. Therein, the additional elements and combinations therewith are examined in the claims to determine whether the claims as a whole amount to significantly more than the judicial exception. It is noted here that the additional elements are to be considered both individually and as an ordered combination. The claims each at most comprise additional elements, and each of these claimed elements is noted to perform their generic functions.  
	The additional elements are not sufficient to amount to significantly more than the judicial exception because the claims do not effect an improvement to another technology or technical field, the claim does not amount to an improvement to the functioning of the processor or the server, and the claim does not move beyond a general link of the use of an abstract idea to a particular technological environment. The claims merely amount to the application or instructions to apply the abstract idea on a computer, and is considered to amount to nothing more than requiring a generic computer system.
	The judicial exception is not integrated into a practical application. In particular, the computer and neural network are recited at a high level of generality such that they amount to no more than mere instructions to apply the exception using a generic component. 
	Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.	
7.  	The prior art taken alone or combination failed to teach or suggest the claimed invention. The closest prior art is Smithmier et al (US Application No. 2011/0212430, hereinafter referred to Smithmier) in view of Kutty et al (US Application No. 2014/0349272, hereinafter Kutty). 
Smithmier teaches the calculation or a normalized for a teaching and learning system, and Kutty teaches a system and method for evaluating performance of at least one user on an e-learning system.
Conclusion
8. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO 892 form.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROMAIN JEANTY whose telephone number is (571)272-6732. The examiner can normally be reached M-F 9:00AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on 571 272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROMAIN JEANTY/Primary Examiner, Art Unit 3623                                                                                                                                                                                                        





































The dependent claims below do not cure the above stated deficiencies, and in particular, the dependent claims further narrow the abstract idea without reciting additional elements that integrate the exception into a practical application of the exception or providing significantly more than the abstract idea.  
Claims 2, further limit the abstract idea by claiming wherein the set of routing rules consider a customer status of a client device associated with the particular work item (a more detailed abstract idea remains an abstract idea).  
	Claims 3, further limit the abstract idea by claiming wherein the customer status includes an indication of a Very Important Priority (VIP) status, and wherein work items having an indication of VIP status are assigned to the first queue (a more detailed abstract idea remains an abstract idea).  
Claims 4, further limit the abstract idea by claiming wherein a third group of agents is assigned to address work items in the first queue, the second queue, and a third queue, wherein the third group of agents prioritizes work items in the third queue over work items in the first queue and the second queue (a more detailed abstract idea remains an abstract idea).  
Claims 5, further limit the abstract idea by claiming wherein a third group of agents is assigned to address work items in the first queue, the second queue, and a third queue, wherein the third group of agents prioritizes work items in the third queue over work items in the first queue and the second queue (a more detailed abstract idea remains an abstract idea).  
Claims 6, further limit the abstract idea by claiming after assigning one of the second group of agents to address the particular work item, determining the duration of time that the particular work item is in the first queue exceeds a second pre-determined value; and reassigning one of the third group of agents to address the particular work item (a more detailed abstract idea remains an abstract idea).
Claims 7 further limit the abstract idea by claiming assigning a second work item to the second queue according to the set of routing rules, wherein the assignment of the second work item to the second queue initiates a second timer that counts a second duration of time that the second work item is in the second queue; and assigning an agent from the second group of agents to address the second work item based on the assignment of the second work item to the second queue (a more detailed abstract idea remains an abstract idea).
Claims 8 further limit the abstract idea by claiming determining the duration of time that the second work item is in the second queue exceeds a third pre-determined value; and based on determining that the duration of time that the second work item is in the second queue exceeds the third pre-determined value, assigning an agent from the third group of agents to address the second work item (a more detailed abstract idea remains an abstract idea).
Claims 9 further limit the abstract idea by claiming determining that the particular work item represents a request for assistance that exceeds a threshold difficulty level, wherein the threshold difficulty level represents a highest level of difficulty that a virtual agent is capable of addressing; determining that one or more human agents within the second group of agents are unavailable to address the particular work item; and based on determining that the particular work item represents the request for assistance that exceeds the threshold difficulty level and determining that the one or more human agents within the second group of agents are unavailable to address the particular work item, assigning a human agent within the third group of agents to address the particular work item (a more detailed abstract idea remains an abstract idea).
	Claims 10 further limit the abstract idea by claiming wherein the second group of agents includes virtual agents and human agents, and wherein the operations comprise: determining that the human agents within the second group of agents are unavailable to address the particular work item; and based on determining that the human agents within the second group of agents are unavailable, assigning a virtual agent in the second group of agents to address the particular work item (a more detailed abstract idea remains an abstract idea).
	Claims 11 further limit the abstract idea by claiming wherein the particular work item represents a request for assistance from an agent received in a virtual chat (a more detailed abstract idea remains an abstract idea).
	Claims 12 further limit the abstract idea by claiming wherein the particular work item represents a voice call requesting real-time communication with an agent (a more detailed abstract idea remains an abstract idea).
	Claims 13 further limit the abstract idea by claiming assigning a second work item associated with a second client device to the second queue according to the set of routing rules, wherein the second client device operates in a particular location, and wherein the set of routing rules specify to assign work items originating from client devices in the particular location to the second queue (a more detailed abstract idea remains an abstract idea).
	Claims 15 further limit the abstract idea by claiming wherein the set of routing rules consider a geographical location of a client device associated with the particular work item (a more detailed abstract idea remains an abstract idea).
	Claims 16 further limit the abstract idea by claiming determining that the duration of time that the particular work item is in the first queue exceeds a second pre-determined value after assigning one of the second group of agents to address the particular work item; and assigning one of a third group of agents to address the particular work item, wherein the third group of agents are assigned to address work items in the first queue, the second queue, and a third queue of the plurality of queues, and wherein the third group of agents prioritize work items in the third queue over work items in the first queue and the second queue (a more detailed abstract idea remains an abstract idea).
	Claims 17 further limits the abstract idea by claiming assigning a second work item to the second queue according to the set of routing rules, wherein the assignment of the second work item to the second queue initiates a second timer that counts a second duration of time that the second work item is in the second queue; and based on the second work item being assigned to the second queue and the second duration of time that the second work item is in the second queue exceeding a third pre-determined value, assigning one of the third group of agents to address the second work item (a more detailed abstract idea remains an abstract idea).
	Claims 18 further limits the abstract idea by claiming determining that the particular work item represents a request for assistance that exceeds a threshold difficulty level, wherein the threshold difficulty level represents a highest level of difficulty that a virtual agent is capable of addressing; determining that one or more human agents within the second group of agents are unavailable to address the particular work item; and based on determining that the particular work item represents the request for assistance that exceeds the threshold difficulty level and determining that the one or more human agents within the second group of agents are unavailable to address the particular work item, assigning a human agent within the third group of agents to address the particular work item (a more detailed abstract idea remains an abstract idea).
	Claims 19 further limits the abstract idea by claiming determining a second work item originated by way of a second client device; identifying a geographic location of the second client device; and based on the geographic location of the second client device, assigning the second work item to the second queue, wherein the set of routing rules specify to assign work items originating from client devices in the geographic location to the second queue  (a more detailed abstract idea remains an abstract idea).
 	Per Prong Two of Step 2A, this judicial exception is not integrated into a practical application because the claim as a whole does not integrate the identified abstract idea into a practical application. The processor, memory and devices are recited at a high level of generality, i.e., as a generic processor and devices performing a generic computer function of receiving/determining/transmitting data. These generic devices limitation are no more than mere instructions to apply the exception using a generic computer component. Further, a processor and devices configured to cause receiving/determining/transmitting data to a device is mere instruction to apply an exception using a generic computer component which cannot integrate a judicial exception into a practical application. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, since the claims are directed to the determined judicial exception in view of the two prongs of Step 2A, the 2019 PEG flowchart is directed to Step 2B. Therein, the additional elements and combinations therewith are examined in the claims to determine whether the claims as a whole amount to significantly more than the judicial exception. It is noted here that the additional elements are to be considered both individually and as an ordered combination. In this case, the claims each at most comprise additional elements of “a processor and memory (Claim 1), computing device (Claim 14), and computing system (Claim 20). Each of these claimed elements is noted to perform their generic functions.  of, assigning one of the second group of agents to address the particular work item (which is an insignificant post solution activity). 
	The additional elements are not sufficient to amount to significantly more than the judicial exception because the claims do not effect an improvement to another technology or technical field, the claim does not amount to an improvement to the functioning of the processor or the server, and the claim does not move beyond a general link of the use of an abstract idea to a particular technological environment. The claims merely amount to the application or instructions to apply the abstract idea on a computer, and is considered to amount to nothing more than requiring a generic computer system.
	The judicial exception is not integrated into a practical application. In particular, the claimed blockchain and server are recited at a high level of generality such that they amount to no more than mere instructions to apply the exception using a generic component.
	Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
	The dependent claim(s) when analyzed and each taken as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations) fail(s) to establish that the claim(s) is/are not directed to an abstract idea. 	
7.  	The prior art taken alone or combination failed to teach or suggest the claimed invention.
Margulies et al (US Application No. 2007/0038499, hereinafter Margulies). 
a. 	Steiner et al (US Application No. 20140081689 A1) teach a work item is routed by a work assignment mechanism based on an optimal routing generated by using two or more merged selection mechanisms. Agents, queues, and sites are viewed as resources and are assigned attributes. For attributes that are agent specific like occupancy and idle time, for queues and sites the occupancy of the least occupied agent and the idle time of the agent with the longest idle time are used. 
b. 	Margulies et al (US Application No. 2007/0038499) teach a method for creating a workflow template may also comprise the step of defining one or more routing rules for a workflow item, which is based on preference as identified by a supervisor or an agent or knowledge worker. The workflow item comprises a document.

Conclusion
8. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	a. 	Bunting et al (US Application No. 6,134,530) teach routing decisions that are not based on a single queue or gate but can be governed by which employee skills can most accurately address the caller's request.
	b. 	McCafferty (US Application No. 20150106119) teaches a routing and automated workflow queuing system for controlling and organizing health care provider patient treatment in a health care provider office.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROMAIN JEANTY whose telephone number is (571)272-6732. The examiner can normally be reached M-F 9:00AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on 571 272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROMAIN JEANTY/Primary Examiner, Art Unit 3623                                                                                                                                                                                                        






				

/2